ORDER

PER CURIAM.
AND NOW, this 27th day of April, 2005, Ruth Ann Rifkin, a member of the Bar of this Commonwealth, having been transferred to disability inactive status in New Jersey by Order of the Supreme Court of New Jersey dated December 22, 2004, and upon consideration of the Joint Petition to Modify an Attorney’s Registration Status from Inactive Pursuant to Pa.R.C.L.E. 111(b) to Disability Inactive Pursuant to Pa.R.D.E. 301(c), the Joint Petition is granted and it is hereby
ORDERED that Ruth Ann Rifkin’s status be immediately modified from inactive status pursuant to Rule 111(b), Pa. R.C.L.E., to inactive status pursuant to Rule 301(c), Pa.R.D.E., for an indefinite period and until further Order of the Court. Respondent shall comply with all the provisions of Rule 217, Pa.R.D.E.